Citation Nr: 0020217	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  97-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for asbestos related 
lung disease, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from September 1965 to October 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A March 1997 rating decision denied entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  A notice of disagreement was received in April 1997, 
and a statement of the case was issued in May 1997.  A 
substantive appeal was received in June 1997.  This issue was 
previously before the Board and was remanded in April 1998.

An October 1998 rating decision denied entitlement to an 
increased rating for service-connected asbestos related lung 
disease.  A notice of disagreement was received in November 
1998, and a statement of the case was issued later that 
month.  A substantive appeal was received in December 1998.

The Board also observes that a March 2000 rating decision 
denied the veteran's request for an increased rating for his 
service-connected right middle finger disability.  This issue 
is not in appellate status as no notice of disagreement has 
been received to initiate an appeal from the RO's decision.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a claimed in-
service stressor occurred. 

2.  An acquired psychiatric disability was not manifested 
during the veteran's active military service, and an acquired 
psychiatric disability has not otherwise been shown to be 
related to such military service.

3.  The veteran's service-connected asbestos related lung 
disease is manifested by forced vital capacity (FVC) 
percentages predominately above 80 percent predicted, but is 
not manifested by a FVC of 50-to-64 percent predicted, or; 
diffusion capacity of carbon monoxide in a single breath 
(DLCO (SB)) of 40-to-55 percent predicted, or; maximum 
exercise capacity or oxygen consumption of 15 to 20 ml/kg/min 
of oxygen consumption with cardiorespiratory limitation; or 
forced expiratory volume in one second (FEV-1) of 40-to-55 
percent predicted, or; an FEV-1 to FVC ratio of 40-to-55 
percent.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The schedular criteria for entitlement to a disability 
rating in excess of 30 percent for the veteran's service-
connected asbestos related lung disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For An Acquired Psychiatric Disorder, 
To Include PTSD.

The Board's April 1998 remand implicitly found the veteran's 
claim to be well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  After reviewing the evidence and the actions taken by 
the RO pursuant to the remand, the Board now finds that the 
duty to assist the veteran with his claim has been met.  38 
U.S.C.A. § 5107(a).  The Board now turns to consideration of 
the merits of the veteran's claim. 

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Board notes here that the version of 38 C.F.R. § 3.304(f) 
in effect prior to March 1997 should also be considered to 
determine if it is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  The pre-March 1997 
version included language to the effect that evidence that 
the veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  However, as the record 
does not show that the veteran received a combat citation, 
the provisions of the pre-March 1997 regulation are of no 
benefit to his claim.  Under both the old and new versions of 
38 C.F.R. 3.304(f), in a case such as the present one with no 
combat citations, there must be credible supporting evidence 
that the claimed in-service stressor occurred. 

The Board first observes that if VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran's service medical records reflect no treatment or 
diagnosis of a psychiatric disorder.  The veteran served as a 
machinist in the Navy on the USS Independence and USS 
Hancock.  His awards include the Vietnam Service Medal and 
the Republic of Vietnam Campaign Medal.  As noted earlier, 
there is no indication that the veteran received any 
decorations evidencing combat.  Moreover, after reviewing his 
service records and the other evidence of record, there is 
otherwise no evidence showing that he participated in events 
constituting an actual fight or encounter with the enemy or 
an instrumentality of the enemy.  See VAOPGCPREC 12-99 ( 
October 18, 1999).  As the Board is unable to find that he 
engaged in combat with the enemy, there must be credible 
supporting evidence that the claimed inservice stressors 
occurred.  In this regard, the Board must examine the 
veteran's account of the stressful incidents he reportedly 
experienced in light of other evidence of record for 
corroboration.

In June 1995 and January 1997 statements, the veteran 
identified the following situations and events as stressors:  
while on liberty at Da Nang in May or June 1969, he had just 
left a bar located near base when it exploded, resulting in 
deaths and injuries to local nationals and U. S. military 
personnel; and, witnessing aircraft going overboard, with 
pilots losing their lives.

The record shows that the RO has attempted to verify the 
claimed stressors.  In October 1998 correspondence from the 
Army, the RO received a letter and a 1969 U.S. Naval Support 
Activity (NAVSUPPACT) history, which included the Da Nang 
area.  The history indicated that in May 1969 a detachment 
(Cua Viet) received six rockets that destroyed an Enlisted 
Mens Club.  It was noted that the Da Nang area came under 
frequent attack during the veteran's "Vietnam tour."

After a careful review of the evidence, the Board must 
conclude that the claimed stressors have not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection therefore does not meet the requirements 
of 38 C.F.R. § 3.304(f).  While information received from the 
Department of the Army reflects that an Enlisted Mens Club 
was destroyed in May 1969, there are no indications in the 
Army's October 1998 letter or the 1969 NAVSUPPACT history 
that the destruction of the club resulted in casualties to 
any civilians or military personnel, as stated by the 
veteran.  Significantly, other reported incidents at 
different times expressly referred to causalities, and the 
Board must view the lack of such reference in connection with 
the May 1969 incident as indicating that there were no 
causalities.  The record also does not show that the veteran 
was actually in the area of the attack in May 1969.  At any 
rate, even assuming that he was, the lack of any documented 
injuries or deaths resulting from that attack argues against 
the veteran's contention in this regard.  Further, the record 
does not include any credible evidence to support the 
veteran's contentions regarding his witnessing the deaths of 
pilots.  With regard to the claimed stressors, the Board 
stresses that by regulation there must be credible supporting 
evidence.  38 C.F.R. § 3.304(f).  The veteran's account of 
events alone is not sufficient.  The question of whether an 
alleged stressor actually occurred is a question for VA 
adjudicators.  Cohen, supra; Zarycki v. Brown, 6 Vet. App. 91 
(1993).

To this point, the Board has considered the claim in terms of 
PTSD.  However, the Board recognizes that a June 1995 private 
medical record indicates that the veteran has been diagnosed 
with major affective disorder, and a January 1997 VA record 
reflects that the veteran was diagnosed with depression.  
Nevertheless, the evidence shows that these psychiatric 
disorders were first manifested many years after service, and 
the preponderance of the evidence is against a finding that 
either a major affective disorder or depression are related 
to the veteran's military service. 

In sum, as the veteran did not engage in combat and there is 
no credible supporting evidence of an inservice stressor, 
service connection for PTSD is not warranted. Additionally, 
as there is otherwise no basis for finding that any other 
current psychiatric disorder is related to service. 

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal as to this issue. 

II.  Increased Rating For An Asbestos Related Lung Disease.

The veteran contends that his service-connected asbestos 
related lung condition is more disabling than currently 
evaluated.  The United States Court of Appeals For Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  Once a claimant has presented a well-
grounded claim, VA has a duty to assist the claimant in 
developing facts which are pertinent to the claim.  See 38 
U.S.C.A. § 5107(a).  After reviewing the evidence of record, 
which includes recent VA respiratory examinations, the Board 
finds that the RO has taken appropriate steps to develop the 
evidence and that no further action is required to meet the 
duty to assist the veteran in this regard.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was granted service connection for his asbestos 
related lung condition in April 1996, and was assigned a 10 
percent rating.  An October 1997 rating decision increased 
the rating for the veteran's asbestos related lung condition 
to 30 percent.

At a September 1998 VA respiratory examination, the veteran 
stated that he had trouble catching his breath after walking 
one or two blocks.  He indicated that he was working as a 
mechanic for a seed company.  Physical examination revealed 
that the veteran had decreased breath sounds in his bases.  
Pulmonary function testing revealed that the FVC was 84 
percent of predicted, and FEV-1 was 83 percent and 80 percent 
of predicted.  The examiner noted that there had been no 
increase in the severity of the veteran's pulmonary problems.

A December 1998 private medical record reflected that FVC was 
64 percent of predicted and FEV-1 was 52 percent of 
predicted.  It was noted that testing indicated moderate 
obstruction as well as low vital capacity, possibly from a 
concomitant restrictive defect.

A December 1998 examining physician's statement reflected 
that the veteran was not qualified to wear air purifying and 
air supplied respirators in accordance with a cited federal 
regulation.

Pulmonary function testing performed in conjunction with a 
March 1999 VA examination revealed that post-bronchodilator 
FVC was 81 percent of predicted, FEV-1 was 82 percent of 
predicted, and FEV-1/FVC was 82 percent predicted.  
Medications included Albuterol and Atrovent.  The diagnosis 
included significant interstitial lung disease and mild 
obstructive disease greatly improved from two years previous.  
A chest X-ray revealed multiple ill-defined densities 
throughout the right lung; metastasis could not be excluded.

VA outpatient treatment records dated from November 1998 to 
December 1999 revealed that in November 1999 the veteran's 
chest was clear with auscultation on the left and with 
posterior pleural friction rub on the right.  Oximetry showed 
95 percent saturation at rest.  With brisk ambulation his 
saturation rose to 97 percent, fell back to 94 percent, and 
then returned to 97 percent.

The veteran underwent another VA respiratory examination in 
November 1999.  It was noted that the veteran was "highly 
active in his full-time employment as a mechanic."  The 
veteran complained of chest wall discomfort with significant 
exertion.  Dyspnea would occur when he bent over or climbed 
stairs.  Auscultation revealed inspiratory and expiratory 
wheezes in both lung fields.  Pulmonary function testing 
revealed that post-bronchodilator FVC was 86 percent of 
predicted, FEV-1 was 71 percent predicted, and FEV-1/FVC was 
67 percent of predicted.  The examiner indicated that 
pulmonary function testing was within normal limits.

The veteran's service-connected asbestos related lung 
disability is currently rated as 30 percent disabling under 
the provisions of Diagnostic Code 6833.  Under Diagnostic 
Code 6833, a 100 percent rating shall be assigned for FVC 
measured at less than 50 percent predicted; or DLCO (SB) 
measured at less than 40 percent predicted; or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation; or cor pulmonale or 
pulmonary hypertension; or where the veteran requires 
outpatient oxygen therapy.  A 60 percent rating shall be 
assigned for FVC measured at 50-64 percent predicted; or DLCO 
(SB) measured at 40-55 percent predicted; or maximum exercise 
capacity at 15- 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  The current 30 percent rating 
is appropriate for FVC measured at 65-74 percent predicted; 
or DLCO (SB) measured at 56-65 percent predicted.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's service-connected 
asbestos related lung condition.  Although a December 1998 
private medical record reflects a FVC of 64 percent 
predicted, pulmonary function testing in the file reveals FVC 
percentages predominantly above 80 percent predicted.  
Likewise, while the December 1998 private medical record 
indicated FEV-1 of 52 percent predicted, the others medical 
evidence shows ranges of at least 71 percent predicted.  
Moreover, the March 1999 VA examiner indicated that while 
there was significant interstitial lung disease, the 
veteran's mild obstructive disease was greatly improved from 
two years previous.  Based on these factors, the Board 
concludes that the criteria for a rating in excess of 30 
percent for an asbestos related lung condition have not been 
met.  Furthermore, the evidence does not suggest that the 
veteran's overall disability picture more nearly approximates 
the criteria for the next highest rating.  38 C.F.R. § 4.7.

As the preponderance of the evidence is against the claim for 
a rating in excess of 30 percent for the veteran's asbestos 
related lung condition, the benefit-of-the-doubt doctrine 
does not apply, and a rating in excess of the currently 
assigned disability rating must be denied.  38 U.S.C.A. § 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's asbestos 
related lung condition, alone, has resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  Accordingly, the Board is not required 
to refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

